Citation Nr: 0002206	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis with chronic herniated nucleus pulposus.

2.  Entitlement to a higher rating for herniated nucleus 
pulposus of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to an effective date prior to January 20, 
1994, for service connection for disabilities associated with 
multiple sclerosis.

4.  Entitlement to an effective date prior to December 15, 
1997, for a 40 percent rating for herniated nucleus pulposus.

5. Entitlement to specially adapted housing or special home 
adaption grant.

6.  Entitlement to service connection for a bowel and bladder 
disorder, claimed as being secondary to service-connected 
disability from multiple sclerosis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1967 to December 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a cervical spine disorder and granted service connection 
for chronic herniated lumbar disc with degenerative changes, 
assigning a rating of zero percent for the lumbar spine 
disorder.  In an August 1987 rating decision, the rating for 
the lumbar spine disorder was increased to 10 percent, 
effective from February 13, 1987.  In a May 1998 rating 
decision, the RO increased the rating of the lumbar spine 
disorder to 40 percent, effective from December 15, 1997.  As 
higher ratings are assignable for the veteran's service-
connected low back disorder, the issue of entitlement to a 
higher rating remains before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

Concerning an appeal from the initial assignment of a 
disability rating for service-connected disability - in this 
case, the herniated nucleus pulposus of the lumbar spine -- 
the Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

The veteran has also perfected appeals of rating decisions by 
which the RO assigned an effective date of January 20, 1994 
for service connection for disability of multiple sclerosis, 
and assigned December 15, 1997, as the effective date for the 
increased rating of 40 percent for the veteran's lumbar disc 
disease.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The veteran has claimed service connection for bladder and 
bowel dysfunction secondary to his service connected 
disability from multiple sclerosis.  In a September 1998 
rating decision, the RO denied service connection for bowel 
and bladder incontinence.  In a statement received by the RO 
in November 1998, the veteran expressed his disagreement with 
the denial of service connection for bowel and bladder 
dysfunction.  The RO must provided him a statement of the 
case as to such issues.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The issues of entitlement to service 
connection for bowel and bladder dysfunction are the subjects 
of the Remand part of this decision.

The veteran's service-connected disabilities have been 
assigned a combined rating of 100 percent, effective from 
December 15, 1997.  In a statement he submitted during his 
hearing before the undersigned member of the Board, he 
asserted that he was entitled to a 100 percent rating based 
on individual unemployability due to his service-connected 
disabilities (TDIU) as early as January 1994.  The issue of 
the veteran's entitlement to TDIU prior to December 15, 1997, 
has not been adjudicated by the RO and is referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.  The record does not contain competent medical evidence of 
a nexus between a current cervical spine disability and 
injury or disease during the veteran's active service.   

2.  During the period from August 21, 1986, to February 13, 
1987, the veteran's disability from his low back disorder was 
manifested by subjective complaints of painful motion of the 
lumbar spine and subjective complaints of pain and weakness 
in the low back and left leg, without clinical anomaly in the 
lumbar spine, focal tenderness, deformity, or X-ray findings 
of arthritis.

3.  During the period from February 13, 1987, to December 15, 
1997, the veteran's disability from his low back disorder was 
manifested by slight limitation of motion of the lumbar spine 
with subjective complaints of painful motion, without more 
than mild symptoms compatible with sciatic neuropathy 
appropriate to the site of the veteran's lumbar disc disease.

4  From and after December 15, 1997, the veteran's disability 
from intervertebral disc syndrome of the lumbar spine was not 
manifested by pronounced, persistent symptoms compatible with 
sciatic neuropathy that were attributed to his degenerative 
disc disease.

5.  The veteran was granted entitlement to service connection 
for disabilities associated with multiple sclerosis by the 
RO's May 1998 rating decision.

6.  The claim which initiated the RO's May 1998 rating 
decision was filed on January 20, 1994.

7.  VA received the veteran's claim for an increased rating 
for herniated nucleus pulposus on April 25, 1991.

6.  It is not factually ascertainable that the veteran's 
disability from herniated nucleus pulposus of the lumbar 
spine underwent an increase justifying assignment of a rating 
in excess of 10 percent prior to December 15, 1997.

7.  The veteran has loss of use of the left lower extremity, 
including loss of use of the left foot, together with 
residuals of organic disease which so affect the functions of 
balance and propulsion as to preclude locomotion without the 
aid of assisting devices.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cervical spondylosis is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1155, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  During the period from August 21, 1986, to February 13, 
1987, the criteria for a rating in excess of zero percent for 
disability associated with the veteran's low back disorder 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5003, 5292 (1999).

3.  During the period from February 13, 1987, to December 15, 
1997, the criteria for a rating in excess of 10 percent for 
disability associated with the veteran's low back disorder 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5003, 5292, 5293 (1999).

4.  After December 15, 1997, the criteria for a rating in 
excess of 40 percent for herniated nucleus pulposus of the 
lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5293 (1999).

5.  An effective date prior to January 29, 1994, for service 
connection for disabilities associated with multiple 
sclerosis is not warranted.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1999).

6.  An effective date prior to December 15, 1997, for a 
rating in excess of 10 percent rating for herniated nucleus 
pulposus of the lumbar spine is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
3.400, 4.130 (1999).

7.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have been met.  38 U.S.C.A. § 2101 (West 1991); 38 
C.F.R. § 3.809 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder is not well grounded.  Although the 
RO did not specifically state that it denied such claim on 
the basis that it was not well grounded, the Board concludes 
that this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claim because the claim is not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
a well-grounded claim is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notices of rating decisions, and in the 
statements of the case and supplements thereto.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well 
grounded.

Initially, the veteran was denied service connection for 
cervical spondylosis with chronic herniated cervical disc by 
a December 1986 rating decision.  The veteran perfected an 
appeal of that decision.  However, it does not appear from 
the claims folder that the merits of the veteran's claim have 
been considered by the Board.

The veteran contends that he incurred an injury or disease 
affecting his cervical spine during his active military 
service.  During the veteran's testimony at the regional 
office in July 1987 and again before the undersigned member 
of the Board in June 1999, he attributed his cervical spine 
disorder to his competitive weight lifting activities during 
his active military service.  Medical records in the claims 
folder show that he has current disability of the cervical 
spine.  X-rays taken during a VA examination in November 1997 
showed degenerative bony spurring with disc space narrowing 
at the level of the fifth and sixth cervical vertebrae (C5-
6). 

The veteran's service medical records do not show that he 
incurred a disease or injury affecting his cervical spine 
during his active military service.  A treatment note dated 
in May 1977 indicates that he complained of pain in the back 
of his neck radiating up into his head.  The symptoms were 
diagnosed as tension headache.  In May 1979, he complained of 
a "tingling" and "grabbing" sensation in his left arm.  
The examiner noted that the veteran was a weight lifter.  A 
physical examination was normal.  The veteran's symptoms were 
diagnosed as muscle strain.  At the time of his medical 
examination for separation from service, the veteran's spine 
and other musculoskeletal systems were described as 
clinically normal.

In August 1986, the veteran submitted statements dated in 
June 1986 from two private physicians that indicated he had a 
cervical disc disorder.  A neurosurgeon reported that a 
computed tomography (CT) scan had revealed a large, central 
lateral, chronic calcified herniated disc at the level of the 
fourth and fifth cervical vertebrae (C4-5).  The neurosurgeon 
also reported that the date of onset of the cervical disc 
disorder was in May 1986.  A VA examination reported dated in 
October 1986 contains a diagnosis of cervical spondylosis and 
chronic herniated cervical disc.

X-rays taken of the veteran's cervical spine in April 1987 
showed small bony spurs at the neural foramina at C5-6.  
Subsequently dated records of private and VA medical 
treatment also show diagnoses of a cervical spine disorder 
diagnosed as herniated disc at C4-5.  A magnetic resonance 
imaging (MRI) of the cervical spine taken in October 1997 
showed focal posterior disc protrusion at C4-5 causing mild 
effacement of the anterior aspect of the dural sac at that 
level.  There was spondylosis at C5-6 causing effacement of 
the dural sac and moderate bilateral neuroforaminal stenosis.

In summary, the record contains many medical findings that 
the veteran has current disability from a cervical spine 
disorder.  The disorder was apparently first diagnosed in 
1986.  However, the record contains no competent medical 
evidence or opinion that the veteran's disability from a 
cervical spine disorder is related to a disease or injury 
which he incurred during his active military service.  The 
veteran's own assertions that his current disability from a 
cervical spine disorder is related to a disease or injury he 
incurred during his active military service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render opinions about the cause of his neck 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the "nexus" element of the Caluza analysis is 
unsatisfied, the Board concludes that the claim for service 
connection for a cervical spine disorder is not well 
grounded.


II.  Increased Rating for Herniated Nucleus Pulposus of the 
Lumbar Spine

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
chronic herniated nucleus pulposus of the lumbar spine within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1999).  It is essential, both in the examination and in 
the evaluation of disability, that each disability be viewed 
in relation to its history.  38 C.F.R. § 4.1 (1999).

Service medical records show that in June 1980, the veteran 
sought medical treatment after experiencing low back pain 
after lifting weights.  A physical examination revealed 
lumbosacral paravertebral spasm.  It was reported that an X-
ray showed degenerative change in the fifth lumbar 
intervertebral disc.  

During a VA examination in October 1986, the veteran 
complained of moderate to severe pain in his lower back, pain 
in his left leg, and weakness in his left leg and foot.  A 
physical examination of the lumbar spine revealed no 
deformity or focal tenderness.  Leg raising was full.  No 
clinical abnormality was identified.  Forward flexion of the 
lumbar spine was 80 degrees.  Backward extension was 25 
degrees.  Lateral flexion was 35 degrees.  Rotation was 30 
degrees.  Although X-rays revealed no abnormality, the 
examiner reported a diagnosis of chronic herniated lumbar 
disc.

The veteran was granted service connection for chronic 
herniated lumbar disc with degenerative changes by the RO's 
December 1986 rating decision.  The disability was rated zero 
percent disabling, effective from August 21, 1986, pursuant 
to Diagnostic Codes 5003 and 5292.  The veteran appealed this 
decision, filing a notice of disagreement in March 1987.  A 
statement of the case was issued in March 1987, and the 
veteran filed his substantive appeal in May 1987.  Therefore, 
under AB v. Brown, 6 Vet. App. 35 (1993), as discussed above, 
the Board has jurisdiction to consider the rating assigned 
from the effective date of service connection - August 21, 
1986 - to the present.  

An August 1987 rating decision increased the rating to 10 
percent, effective from February 13, 1987.  This rating was 
first assigned under Diagnostic Codes 5003-5293, and later, 
it was continued under Diagnostic Codes 5003-5293.  A rating 
decision in May 1998 increased the disability evaluation to 
40 percent under Diagnostic Code 5003-5293, effective from 
December 15, 1997.  Thus, the Board must consider whether the 
veteran is entitled to a compensable rating from August 21, 
1986, until February 13, 1987; a rating higher than 10 
percent from February 13, 1987, until December 15, 1997; and 
a rating higher than 40 percent thereafter.  Clearly, based 
on the RO's actions alone, this is a situation in which a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003.  Under Diagnostic 
Code 5292, limitation of motion of the lumbar spine is rated 
10, 20, or 40 percent disabling for slight, moderate, or 
severe limitation, respectively.

Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of a diseased disc is rated as 60 
percent disabling when there is little intermittent relief.  
Severe intervertebral disc syndrome is rated 40 percent 
disabling where there are recurring attacks, with 
intermittent relief.  With moderate symptoms and recurring 
attacks, a 20 percent rating is assigned.  A 10 percent 
rating is assigned for mild symptoms of intervertebral disc 
syndrome.  

Considering first the period between August 1986 and February 
1987, the Board notes that, despite the veteran's report of 
pain in the lower back and left leg, and weakness in the left 
leg and foot, the October 1986 VA examination revealed no 
clinical anomaly in the lumbar spine, focal tenderness, or 
deformity.  Moreover, leg raising was full, and the active 
movements of both hips, knees, and ankles were full.  The 
back X-ray was described as entirely within normal limits.  
Similarly, the reports of two physicians submitted with the 
August 1986 claim did not contain descriptions of low back 
disability that would support a compensable disability 
evaluation; they consisted primarily of the veteran's reports 
of pain.  Without X-ray evidence of degenerative changes, a 
compensable rating would not be warranted for painful motion 
alone under Diagnostic Code 5003.  The range of motion 
reported also did not support a compensable rating under 
Diagnostic Code 5292.  

Considering next whether a rating higher than 10 percent 
would be supported between February 1987 and December 1997, 
the Board notes that the disability picture of the back 
becomes somewhat clouded by the symptoms of multiple 
sclerosis, which was diagnosed in 1993, but which doctors 
have suggested was present as early as 1986.  Nerve 
conduction studies in April 1987 were interpreted as showing 
lumbar radiculopathy of L5 and S1.  X-rays of the spine at 
the same time were interpreted as essentially negative.  The 
range of motion of the lumbar segment of the spine was 
recorded in a May 1987 VA examination report as forward 
flexion of 75 degrees, backward extension of 20 degrees, and 
lateral flexion and rotation of 20 degrees.  This does not 
equate to more than slight limitation of motion and, hence, 
would not support a higher rating.  The veteran, who had been 
very athletic and had engaged in competitive weightlifting, 
now reported that he could not do even the simplest things.  
The medical evidence, however, did not show the presence of 
disabling manifestations that would warrant the assignment of 
a higher rating. 

The report of a July 1991 VA examination notes a similar 
range of motion of the back:  forward flexion of 86 degrees, 
backward extension of 20 degrees, and lateral flexion and 
rotation of 22 degrees, although movements were made with 
obvious pain.  As noted above, multiple sclerosis was 
diagnosed in 1993; the medical records and reports thereafter 
do not always differentiate between the symptoms of the 
multiple sclerosis and the service-connected back disability.  
From the date of service connection for multiple sclerosis in 
January 1994, it becomes important not to evaluate the same 
manifestation under different diagnoses.  See 38 C.F.R. 
§ 4.14 (1999).  

In a letter dated in December 1993, a private neurologist 
reported that she had examined the veteran in September 1993.  
Her clinical findings included mild atrophy of the muscles of 
the anterior compartment of the left leg.  The veteran was 
able to walk well on heels and toes.  His reflexes were 
symmetrical and physiologic.  No sensory deficits were 
reported pertaining to his lower extremities.  The 
neurologist advised the veteran that his symptoms were most 
likely due to multiple sclerosis.  Such evidence does not 
suggest that the veteran underwent an increase in disability 
from a lumbar spine disorder which would support a rating in 
excess of the 10 percent evaluation then in effect.

The veteran underwent another private neurological 
examination in January 1995.  His complaints included bowel 
and bladder incontinence, weakness involving his lower 
extremities, and poor gait coordination.  A sensory 
examination was normal.  On motor examination, there was no 
atrophy.  Muscle tone was good throughout.  Muscle strength 
testing showed no paresis in the upper or lower extremities.  
Deep tendon reflexes at the knees were +2.  On examination of 
the lumbar spine, the examiner could not detect any abnormal 
curvatures or bony deformity.  Straight leg raising was 
unremarkable bilaterally.  There was no evidence of Lasegue's 
or Patrick's sign.  There was no erector spinae muscle spasm.  
Movement of the lumbar spine was unrestricted in all major 
planes.  The examiner's diagnoses did not included any 
disorder pertinent to the veteran's lumbar spine.

When examined by another private neurologist in February 
1996, the veteran had sensory deficits in his lower 
extremities and giving-way type weakness.  Deep tendon 
reflexes showed hyperreflexia.  The symptoms were attributed 
to multiple sclerosis rather than a low back disorder.  Notes 
made by the same neurologist dated in August also indicate 
that the veteran's symptoms, including lower extremity 
weakness and gait disturbance, were attributed to multiple 
sclerosis.  In a progress note dated in December 1997, the 
same physician reported giving-way type weakness in all 
muscle groups in all four extremities.  The veteran had 
hyperreflexia.  Referring to MRI findings, the physician 
expressed his opinion that the veteran's symptoms were 
manifestations of multiple sclerosis rather than spinal cord 
compression.  In a progress note dated in March 1998, the 
same physician noted that the veteran had neurological 
deficits in both his upper and lower extremities.  He had 
slowing of rapid movements in both his left hand and his left 
foot, with some slowing of movement in the right foot.  The 
physician repeated his conclusion that the veteran definitely 
had multiple sclerosis and that his symptoms began much 
earlier than his first diagnosis in September 1993.

Based on a careful review of the record, the Board concludes 
that during the period from February 13, 1987, to December 
15, 1997, the criteria for a rating in excess of 10 percent 
for disability associated with the veteran's low back 
disorder were not met.  During such period, the evidence 
shows no more than slight limitation of motion of the lumbar 
spine.  Further, the veteran's lower extremity neurological 
symptoms were attributed to his multiple sclerosis rather 
than to intervertebral disc syndrome.  Therefore, a rating in 
excess of 10 percent pursuant to Diagnostic Code 5293 would 
not be appropriate.

The remaining question concerning the evaluation of the 
veteran's disability from a lumbar spine disorder is whether 
such disability warranted a rating in excess of 40 percent 
after December 15, 1997.

During a VA examination in December 1997, the examiner noted 
the veteran's history of intense weight lifting training 
during his active military service, as well as his apparent 
loss of height since that time.  The examiner also noted that 
the veteran had multiple sclerosis, with minor, increasing 
symptoms since the first manifestations of the disease in 
1986.  On examination, the veteran was observed to undress 
and dress in a standing position.  Posture showed a marked 
"S" scoliosis in the thoracolumbar spine.  Gait was very 
minimally ataxic.  Ataxia was increased with attempts to do 
heel and toe walking.  The veteran could not do tandem 
walking.  The musculature of the lumbar spine had moderate 
tightness.  Combined range of motion in the thoracolumbar 
spine was 55 degrees of forward flexion, five degrees of 
backward extension, 25 degrees of left and right lateral 
flexion, and 30 degrees of left and right rotation.  The 
veteran had pain at the limits of mobility.  X-rays showed 
degenerative bony spurring with disc space narrowing at L4-5 
and L5-S1.  The examiner reported among his diagnoses 
degenerative arthritis and degenerative disc disease with 
possible extruded disc on the left at the L5-S1 level; and 
extruded disc at L4-5 on the left with a left sciatic 
radicular pain syndrome.

The same VA examiner also conducted a neurological 
examination.  He noted the veteran's complaints of pain over 
his entire body, including in all four extremities.  On 
examination, he was not able to squat and stand up.  He had 
moderate weakness on the left and minor weakness on the 
right.  Deep tendon reflexes were brisk and 2+ on the right 
and brisk and 3+ on the left.  Romberg test was markedly 
positive.  Hoffman and Babinski tests were negative.  A 
sensory examination showed minimal diminution over the whole 
left side of the body and left extremities.  There was minor 
impairment of coordination bilaterally.  Vibratory and 
position sense was intact.  Finger-to-nose test showed past 
pointing bilaterally.  There was minor slowness of response 
in both the upper and lower extremities.  Abdominal and 
cremaster reflexes could not be elicited.  The examiner 
reported a diagnosis of chronic, moderately advanced multiple 
sclerosis.  

After review of the claims file, the examiner commented in an 
addendum to his orthopedic examination report that the 
veteran's loss of function in the lower extremities secondary 
to spinal disease was moderate.  His predominant disabling 
disease was multiple sclerosis.

More recently dated records of VA and private medical 
treatment, while sometimes noting the veteran's history of 
herniated disc, attribute his neurological symptoms, 
including lower extremity weakness, to multiple sclerosis.

Levels of disability under Diagnostic Code 5293 are based on 
the severity of the symptoms compatible with sciatic 
neuropathy, as well as the degree and duration of periods of 
relief from such symptoms.  Consideration is given to 
neurological findings appropriate to the site of the diseased 
discs, which, in this case are the discs at L4-5 and L5-S1.  
In the most recent examinations, the veteran's neurological 
symptoms were generalized and were attributed mostly to 
multiple sclerosis.  The VA examiner described the veteran's 
disability from lumbar disc disease as only moderate.  It 
does not appear from the record that the veteran has symptoms 
attributed to disc disease in his lower extremities which are 
severe and constant, with frequent exacerbations and little 
or no intermittent relief.  Therefore, the Board concludes 
that after December 15, 1997, the criteria for a rating in 
excess of 40 percent for intervertebral disc syndrome have 
not been met.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  It is 
apparent that the veteran has pain, weakness, incoordination, 
excess fatigability, and sensory deficits in all four of his 
extremities, affecting his left side more than his right.  
However, such symptoms have been associated with the 
veteran's service-connected multiple sclerosis rather than 
with lumbar disc disease.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's low back disability, as discussed 
above, does not approximate the criteria for the next higher 
schedular evaluation of 60 percent, as the evidence does not 
show severe and constant neurological symptoms appropriate to 
the cite of the diseased discs at L4-5 and L5-S1.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A higher schedular rating is 
provided for severe and constant symptoms with little 
intermittent relief, but the medical evidence reflects that 
the disability associated with the veteran's lumbar disc 
disease is moderate.  The 40 percent rating currently in 
effect contemplates the level of disability manifested in 
this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.

III.  Earlier Effective Dates

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the above-captioned issues.  The Court has observed that the 
use of the statutory term "well grounded" should be 
confined to matters in which the evidence is dispositive.  
Therefore, in cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("failure to 
state a claim upon which relief can be granted," as opposed 
to dismissing the case for failure to present a well-grounded 
claim); Cf. FED. R. CIV. P. 12(b)(6).

A.  Service Connection for Multiple Sclerosis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopen after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 1991).  In the case 
of an original claim for service connection, the applicable 
exception is found at 38 U.S.C.A. § 5110(b)(1), which 
provides that the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date of discharge or release.  See 
also 38 C.F.R. § 3.400(b)(2) (1999).  Under the regulation, 
the effective date of an award of direct service connection 
(rather than presumptive service connection) is the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  For claims based on 
presumptive service connection which are not received within 
one year of the veteran's separation from service, the 
effective date of entitlement is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
Separation from service means separation under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated.

In this case, the facts are not in dispute.  The veteran's 
active service ended in December 1980.  In December 1993, he 
was diagnosed with multiple sclerosis.  The veteran filed a 
claim for service connection for multiple sclerosis on 
January 20, 1994.  In a May 1998 rating decision, the RO 
granted entitlement to service connection for disabilities 
associated with multiple sclerosis, effective from the date 
of receipt of the veteran's claim in January 1994.

The veteran contends that he is entitled to assignment of an 
earlier effective date for service connection for multiple 
sclerosis because the symptoms of the disease were manifested 
to a compensable degree in 1985.  VA has recognized that the 
veteran had compensable disability from multiple sclerosis 
within seven years of his separation from service.  It may be 
conceded that the veteran had symptoms in 1985 which were 
ultimately diagnosed as manifestations of multiple sclerosis.  
Nonetheless, when, as in this instance, the onset of symptoms 
preceded the claim, as a matter of law it is the date of his 
claim, not the date of onset of his symptoms, which 
establishes the effective date of entitlement to service 
connection.  The Board concludes that the veteran is not 
entitled to an effective date prior to January 20, 1994, for 
disabilities associated with multiple sclerosis.


B.  Increased Rating for Lumbar Disc Disease

The veteran contended during his hearing before the 
undersigned member of the Board that the effective date for 
an increased rating for disability associated with his lumbar 
disc disease should be in 1991 when, during a VA examination, 
it was apparent that such disability had worsened.

As discussed above, the veteran was granted service 
connection for chronic herniated lumber disc with 
degenerative changes by the RO's December 1986 rating 
decision.  Initially, the associated disability was rated 
zero percent disabling, effective from the date of receipt of 
the veteran's claim in August 1986.  An August 1987 rating 
decision increased the rating to 10 percent, effective from 
the date of a private physician's report made in February 
1987 indicating that the veteran had low back and right leg 
pain, with lumbar spasm and left foot drop.  A May 1998 
rating decision increased the rating to 40 percent, effective 
from December 15, 1997-the date on which the veteran 
underwent a VA examination to evaluate disability associated 
with his lumbar spine disorder.

The assignment of effective dates for disability ratings is 
based, in part, on what constitutes a claim and when a claim 
is deemed filed.  The regulations provide that a veteran's 
intent to claim a benefit under the laws administered by VA 
may be initiated by an informal claim.  An informal claim is 
any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA.  
38 C.F.R. § 3.155 (1999).

The regulations further provide that the effective date of an 
evaluation and award of compensation based on an original 
claim or claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
However, among the listed exceptions to the general rule 
stated above is the rule which applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
which ever is later.  38 C.F.R. § 3.400(o) (1999).

In a May 1997 decision, the Board found that the veteran's 
claim for an increased rating for disability associated with 
his lumbar spine disorder had been continuously pending since 
April 1991, as the veteran had filed a timely notice of 
disagreement and substantive appeal from an October 1991 
rating decision in which the RO continued a rating of 10 
percent.  Therefore, pursuant to 38 C.F.R. § 3.400, the 
veteran would be entitled to an effective date from April 25, 
1991, or as much as one year earlier, provided that it is 
factually ascertainable that he had increased disability at 
such earlier date.  The Board has reviewed the entire record 
and cannot factually ascertain that the veteran's disability 
from his lumbar spine disorder underwent an increase within 
the year prior to April 25, 1991.  Therefore, the Board must 
determine when, after Apri1 25, 1991, it became factually 
ascertainable that the veteran had an increase in disability 
from his lumbar spine disorder.

During a VA examination in July 1991, the veteran had 
complaints of intermittent, aching low back pain.  Range of 
motion in his lumbar spine was 86 degrees of flexion, 20 
degrees of backward extension, 22 degrees of lateral flexion, 
and 22 degrees of rotation.  Movements were made with obvious 
pain.  Deep tendon reflexes were 2+ and equal.  Straight leg 
raising was positive bilaterally.  The diagnosis was 
herniated lumbar disc.  Such findings would not support a 
rating in excess of 10 percent, as the clinical findings 
showed only slight limitation of motion and complaints of 
only intermittent back pain.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (1999).

The next clinical findings concerning the veteran's low back 
disorder were made during the VA examination in December 
1997.  It was on the basis of such findings that the RO 
awarded an increased rating of 40 percent.  The record 
contains no other evidence which makes a finding of increased 
disability factually ascertainable.

The Board finds that it was not factually ascertainable the 
veteran's disability from chronic herniated nucleus pulposus 
of the lumbar spine had worsened prior to December 15, 1997.  
Therefore, the Board concludes that the veteran is not 
entitled to an effective date prior to December 15, 1997, for 
an increased rating of 40 percent for the low back disorder.

IV.  Specially Adapted Housing

The veteran has requested a certificate of eligibility for 
financial assistance in acquiring specially adapted housing.  
Under 38 C.F.R. § 3.809 a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met: 
	(a)  Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
	(b)  Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) above and the veteran must be entitled to 
compensation for permanent and total disability due to: 
	(1)  The loss, or loss of use, of both lower 
extremities, such as to 	preclude locomotion without the aid 
of braces, crutches, canes, or a 	wheelchair, or 
	(2)  Blindness in both eyes, having only light 
perception, plus the 	anatomical loss or loss of use of 
one lower extremity, or 
	(3)  The loss or loss of use of one lower extremity 
together with 	residuals of organic disease or injury which 
so affect the functions of balance 	or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
	canes, or a wheelchair. 
(4)  The loss or loss of use of one lower extremity 
together with the loss of use of one upper extremity 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. See C.F.R. § 
3.809(d).

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met: 
	(a)	The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a).  A veteran who first establishes entitlement 
under this section and who later becomes eligible for a 
certificate of eligibility under § 3.809 may be issued a 
certificate of eligibility under § 3.809.  However, no 
particular type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than once. 
	(b)	The veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.

It is not contended or shown that the veteran has service-
connected blindness. Therefore, he must meet the requirements 
of either subparagraph (1), (3), or (4), of 38 C.F.R. 
§ 3.809(b) to qualify for a certificate of eligibility for 
assistance in acquiring specially adapted housing.

VA outpatient treatment records dated in July 1998 indicated 
that the veteran had recently had an exacerbation of spastic 
paraparesis due to multiple sclerosis.  Strength in his left 
foot was 0/5.  Left leg strength was 1/5,  Right leg strength 
was 3/5.  A physician ordered that the veteran be provided a 
wheelchair, a rolling walker, and a left foot brace.  The 
veteran asserted in a statement dated in July 1998, that he 
was provided a motorized wheel chair with a right-hand 
control due to paralysis in his left hand.  It was noted 
during treatment in March 1999 that the veteran was 
wheelchair bound.  An attempt at ambulation was not 
successful without assistance.  During neurological testing 
in April 1999, the veteran had 0 - 1 muscle strength in his 
left lower extremity and 1+ muscle strength in his left upper 
extremity.  An examiner noted that he was wheelchair 
dependent.

In this case, the RO has granted special monthly compensation 
for the loss of use of the left foot, effective from July 18, 
1998.  In addition, the statement of E. Paul Tucker, M.D., in 
November 1998, to the effect that the veteran is essentially 
wheelchair bound and that the problems with his left and 
right leg so affect his balance as to preclude walking 
without the aid of an assistive device, is not contradicted 
by the medical evidence of record.  The Board finds that the 
veteran does meet the requirements of 38 C.F.R. 
§ 3.809(b)(3), as he has lost the use of one lower extremity 
together with residuals of organic disease - that is, his 
multiple sclerosis -- which so affects function of balance 
and propulsion as to preclude locomotion without the aid of a 
wheelchair or other assistive device.  The Board concludes 
that the criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have been met. 


ORDER

A rating in excess of zero percent prior to February 13, 
1987, for the veteran's disability from herniated nucleus 
pulposus of the lumbar spine is denied.

A rating in excess of 10 percent during the period between 
February 13, 1987, and December 15, 1997, for the veteran's 
disability from herniated nucleus pulposus of the lumbar 
spine is denied.

A rating in excess of 40 percent from and after December 15, 
1997, for the veteran's disability from herniated nucleus 
pulposus of the lumbar spine is denied.

Entitlement to an effective date prior to January 20, 1994, 
for service connection for disabilities associated with 
multiple sclerosis is denied.

Entitlement to an effective date prior to December 15, 1997, 
for a 40 percent rating for herniated nucleus pulposus is 
denied.

A certificate of eligibility for assistance in acquiring 
specially adapted housing is granted.


REMAND

The veteran has made a claim for service connection for 
bladder and bowel dysfunction as a manifestation of his 
service-connected disability from multiple sclerosis.  In a 
September 1998 rating decision, the RO denied service 
connection for bowel and bladder incontinence due to multiple 
sclerosis.  In a Notice of Disagreement (NOD) received in 
November 1998, the veteran identified the denial of his 
claims for service connection for bowel and bladder 
dysfunction as issues he desired to appeal.  Therefore, the 
RO is required to provide the veteran a statement of the case 
(SOC).  Manlincon v. West, 12 Vet. App. 238 (1999) (When an 
NOD is filed, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should provide the veteran and his 
representative a SOC that conforms with 
the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its September 
1998 rating decision denying service 
connection for bowel and bladder 
dysfunction claimed as secondary to the 
veteran's service-connected disability 
from multiple sclerosis; a discussion of 
how such laws and regulations affect the 
RO's decision; and a summary of the 
reasons for such decision.  The veteran 
and his representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Board notes, however, that an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

